Scott, J.,

delivered the opinion of the Court.

Joyce sued Moore in a Justices’ Court on a covenant for the payment of $30 rent for the premises specified in the instrument, which also contained stipulations against the commission of waste, and for the restoration of the premises in good repair at the expiration of the lease. An account was filed with the Justice showing that the only damages claimed were those arising from the non-payment of the rent. From an informal statement of the Justice on his docket, it appears that there was a former trial between the parties in relation to the subject of the controversy, and that there was a verdict for the defendant, the action having been brought on an account and not on the covenant. Upon another trial in a subsequent suit, in which the covenant was the foundation of the suit, there was a judgment for the plaintiff, and the cause was afterwards taken by appeal to the Cireuit Court, whence on motion, it was dismissed, because it did not appear but that the damages claimed exceeded ninety dollars.
Our statute gives Justices jurisdiction in actions of covenant, where the damages claimed, exclusive of interest, do not exceed ninety dollars. *273Whatever amount of damages could have been recovered, on this account, it is plain the account filed with the Justice, and copied into his docket, showed the breach for which the action was brought, which was the non-payment of the rent, a sum under ninety dollars. The law required the covenant to be filed with the Justice, it being the foundation of the action, and the account merely showed the amount of damages claimed, which was clearly within his jurisdiction. If there had been other breaches of the covenant at the time of the bringing of the suit, and the plaintiff failed to claim damages for them, he would be precluded from bringing another action for those damages. The rule being that where a party has several causes of action growing out of the same contract, or resting in matter of account which may be joined in the same action, they shall be joined; and if the cause of action be split up, and a suit brought for part only, and subsequently a second suit for the residue, the first action may be pleaded as a defence to the second. So where there are breaches of several covenants contained in one instrument, and a suit is brought for damages for some of the breaches, and subsequently a second suit is brought for damages claimed under other breaches, all of the causes of action being in existence at the beginning of the first suit, the first action may be used as a defence against the seconds Bendernagle vs. Cox, 19 Wen. 207.
Without undertaking to determine (for the facts are not before us,) whether the former judgment for the defendant was a bar to the subsequent suit, it may be observed that such a question could not properly arise on a motion to dismiss. It was a defence to the merits to be established by the production of the Justices’ docket on the trial. There was no legal evidence before the Court of such judgment, and if the facts stated informally in the Justices’ docket should turn out to be true, it may well be questioned whether it would be a bar.
The other Judges concurring, the judgment will be reversed, and the cause remanded.